 1   JON M. SANDS
     Federal Public Defender
 2   J. LEONARDO COSTALES
 3   Assistant Federal Public Defender
     Louisiana State Bar# 35721
 4   407 W. Congress, Suite 501
 5   Tucson, AZ 85701-1355
     Telephone: (520)879-7500
 6   Attorney for Defendant
 7   Leo_Costales@fd.org

 8                       IN THE UNITED STATES DISTRICT COURT
 9                            FOR THE DISTRICT OF ARIZONA
10
     United States Of America,                    CR18-0263-TUC-JGZ (JR)
11
12         Plaintiff,
                                                  MOTION TO EXTEND DEADLINE
13                                                TO OBJECT TO PSR
     v.
14                                                (Unopposed)
     Robert Francis Krebs,
15
16         Defendant.

17
            Robert Francis Krebs, through undersigned counsel, respectfully moves the Court to
18
     extend his deadline to object to the Pre-Sentence Report (PSR) by period of two weeks, from
19
20   February 19, 2021, to March 5, 2021.1 This extension is necessary because Mr. Krebs has
21   requested undersigned counsel to withdraw as counsel and has asked for substitution of
22
     counsel. If that motion is granted, new counsel will likely require additional time to review
23
24   the PSR and the case.

25          AUSA Raquel Arellano was contacted regarding this motion and noted no objection.
26
27          1
             Two draft PSRs were disclosed in the case, on February 4, 2021, and February 5,
28   2021. Counsel takes the position that the latter is the reference point for the deadline as it
     was a correction of the former by the U.S. Probation Office.
 1   RESPECTFULLY SUBMITTED: February 17, 2021.

 2                             JON M. SANDS
 3                             Federal Public Defender

 4                             /s/ J. Leonardo Costales
 5                             J. LEONARDO COSTALES
                               Assistant Federal Public Defender
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                 2
